Citation Nr: 1539303	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-15 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a duodenal ulcer.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability prior to September 4, 2012; a rating in excess of 30 percent for a right knee disability, status post total knee replacement, from November 1, 2013, to September 23, 2014; and a rating in excess of 60 percent thereafter, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2014, the Board remanded the claims on appeal for additional development.  As will be discussed further, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders with regard to the issues decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

Following, the Board's June 2014 remand, the AOJ granted a 100 percent disability rating, effective September 4, 2012, based on the Veteran's total knee replacement in September 2012; the AOJ then assigned a 30 percent rating, effective November 1, 2013.  In a May 2015 rating decision, the AOJ increased the Veteran's rating to 60 percent, effective September 24, 2014.  However, this issue is still before the Board because a higher rating is still available prior to September 4, 2012, and from November 1, 2013, and the Veteran has not expressed satisfaction with this rating, and the Veteran is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this issue is still on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 4, 2012, the Veteran's right knee disability was manifested by subjective complaints of pain, weakness, instability, and swelling; osteoarthritis confirmed by X-ray, with objective evidence of painful motion; flexion that was limited to no more than 90 degrees and extension that was limited to no more than 5 degrees, even in consideration of flare-ups.  The Veteran's right knee disability was not manifested by recurrent subluxation, instability, removal of the semilunar cartilage, a meniscus condition, ankylosis, impairment of the tibia or fibular, or genu recurvatum.

2.  From November 1, 2013, to September 23, 2014, the Veteran's service-connected right knee disability, status post total knee replacement, was not manifested by chronic residuals consisting of severe painful motion or weakness.

3.  From September 24, 2014, to the present, the Veteran's right knee disability is assigned the maximum schedular rating of 60 percent for a total knee replacement.

4.  The Veteran's service-connected duodenal ulcer was not manifested by moderate symptomatology consisting of recurring episodes of severe symptoms two to three times a year averaging ten days in duration; or with continuous moderate manifestations.


CONCLUSIONS OF LAW

1.  Prior to September 4, 2012, the criteria for a rating in excess of 10 percent for the Veteran's right knee disability are not met.  § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256-5263 (2015).

2.  From November 1, 2013 to September 23, 2014, , the criteria for a rating in excess of 30 percent for the Veteran's right knee disability, status post total knee replacement have not been met.  § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5055 (2015).

3.  From September 24, 2014, the criteria for a rating in excess of 60 percent for the Veteran's right knee disability, status post total knee replacement have not been met.  § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2014).

4.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.114, DC 7305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2008 letter, sent prior to the initial unfavorable decision in February 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains STRs, private and VA medical records, and the Veteran's own contentions.  He has been given multiple VA examinations in conjunction with his claim.  The Veteran's right knee was last evaluated in September 2014, and his duodenal ulcer was last evaluated in October 2010.  He has not alleged that the VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected status post right TKR and his service-connected duodenal ulcer as they include interviews with the Veteran, a review of his claims file, and full examinations addressing the relevant rating criteria.  Moreover, he has not alleged that either of his disabilities have worsened in severity since his most recent VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims.

Finally, the Board finds that there was substantial compliance with the previous remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

The Board remanded the issue on appeal for further development in June 2014, to include obtaining updated VA treatment records, giving the Veteran the opportunity to submit additional evidence, and to schedule the Veteran for a VA examination to address the nature and severity of his right knee.  Furthermore, the AOJ was to readjudicate the Veteran's claim based on the entirety of the evidence, to include private treatment records added after the April 2012 statement of the case.  Here, the AOJ sent the Veteran a duty to assist letter in July 2014, obtained updated VA treatment records and ultimately provided an adequate VA examination.  Furthermore, the May 2015 supplemental statement of the case reflects consideration of the Veteran's private treatment records.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.   See Stegall, supra; D'Aries, 22 Vet. App. at 104.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims for increased ratings.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005, rev'd on other grounds, 444 F.3d 1328.

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A.  Right Knee

Historically, the Veteran's right knee disability was assigned an initial 10 percent rating under DC 5010 for traumatic arthritis, effective February 1, 1999.  On January 15, 2008, the AOJ received the Veteran's claim for an increased rating.  Following a total knee replacement, in a June 2014 rating decision, the AOJ increased the Veteran's rating to 100 percent under DC 5055, effective September 4, 2012 (the date of the surgery) to October 31, 2013, and assigned a 30 percent rating thereafter.  In a May 2015 rating decision, the AOJ increased the Veteran's rating to 60 percent under DC 5055, effective September 24, 2014.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rating at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Under DC 5010, traumatic arthritis is rated as degenerative arthritis.  Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 5003, which provides three rating methods for rating degenerative arthritis.  First, when there is X-ray evidence, the rating should be based on limitation of motion under the appropriate DCs for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted, but if there are occasional incapacitation exacerbations, a 20 percent rating is warranted.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71 , Plate II

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees. 

DC 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

VA's General Counsel has stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

For knee impairment with recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.  38 C.F.R. § 4.71a, DC 5257.  The terms "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The VA General Counsel  has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under DCs 5003 and 5257, however, cautioning that any such separate rating must be based on additional disabling symptomatology. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Under DC 5055, for one year following implantation of a knee prosthesis for service-connected knee disability, a 100 percent rating is assigned. Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned, when there are intermediate degrees of residual weakness, pain, or limitation of motion.  These intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, DC 5055.

Prior to September 4, 2012

In a September 1999 rating decision, the AOJ assigned an initial 10 percent rating for the Veteran's service-connected right knee disability under DC 5010 based upon the results of a March 1999 VA examination during which X-ray evidence of arthritis was shown, as well as objective evidence of limited motion due to pain.

In connection with his claim for an increased rating, the Veteran was afforded a VA examination in March 2008.  During the examination, the Veteran stated that he felt a sharp pain and swelling in the lateral aspect of his right patella to the inferior aspect that, he stated, was worsened by walking.  He reported developing a limp, and stated that he suffered from flare-ups every month that usually lasted five to seven days, usually after climbing stairs or hills, or pushing the lawn mower.  The Veteran also expressed difficulty with climbing stairs and hills, stooping and bending, and performing exertional activities, which usually resulted in increased pain and flare-ups.  The Veteran reported the need for an assistive device for walking.  With regard to his symptoms, the Veteran complained of giving way, instability, pain, stiffness, weakness, effusion, and flare-ups.  The Veteran stated that he retired in 1971, but not as a result of his right knee.

Upon physical examination, the examiner stated that the Veteran's gait was normal and that there was no evidence of abnormal weight bearing.  The Veteran's range-of-motion testing revealed flexion to 115 degrees, with objective evidence of painful motion at 90 degrees; the Veteran's extension was zero degrees, with objective evidence of pain at zero degrees.  The examiner noted that there was no additional limitation of motion following repetitive-use testing.  The examiner noted bony joint enlargement, crepitus, effusion, tenderness, painful movement, abnormal motion, and guarding of movement.  However, the examiner found no evidence of instability, patellar abnormality, or meniscus abnormality.  X-rays revealed moderate patellofemoral and femorotibilial osteoarthritis with degenerative chondrocalcinosis.  A mild to moderate suprapatellar bursa joint effusion with anterior calcified bursitis was also noted.  With regard to the effect of the Veteran's knee disability had on his daily activities, the examiner noted severe effects on chores and exercise; moderate effects on shopping, recreation, traveling, dressing, and toileting; and mild effects on bathing.

In an April 2008 VA treatment record, the Veteran complained of right knee pain, trouble extending his knee, and some knee instability.  He stated that his knee pain was worse in the morning and that it was exacerbated with steps and prolonged use.  Upon examination, the Veteran displayed decrease range of motion and crepitations.  However, no effusion or instability symptoms were found, and the treatment record did not provide the specific range of motion in degrees.

In October 2010, the Veteran underwent another VA examination.  The Veteran stated that his knee was typically comfortable at rest.  He stated that while it occasionally swells, it did not catch, lock, or pop.  He stated that it felt as though his knee would give out on him, mostly while walking up or down stairs or when pushing the lawn mower.  He denied using any assistive device.  The examiner noted no incapacitating episodes or constitutional symptoms of arthritis.  The Veteran was able to stand for an hour and walk a quarter of a mile.  The Veteran reiterated that he retired in 1971, but not as a result of his right knee.

Upon examination, the Veteran's gait was antalgic, but there was no other evidence of abnormal weight bearing.  Upon examination, the examiner noted crepitus, malignment, and abnormal motion.  However, there was no evidence of instability, patellar abnormality, or meniscus abnormality.  Range-of-motion testing revealed flexion limited to 115 degrees and extension to limited to zero degrees, with objective evidence of pain with active motion.  There was no evidence of ankylosis.  X-rays revealed osteoarthritis, chondrocalcinosis, and a mild to moderate suprapatellar bursa effusion and calcified bursitis.  With regard to the overall functional effects of the Veteran's right knee disability, the examiner noted decreased mobility and pain.  With regard to the effects of the Veteran's right knee on his usual daily activities, the examiner noted severe problems with exercise and traveling; moderate problems with chores, shopping, recreation, bathing, dressing, toileting, and driving; and mile effects on grooming.

In December 2011, the Veteran submitted a statement, along with a November 2011 private treatment record, discussing his condition during flare-ups.  In November 2011, the Veteran was seen in the emergency room for knee pain, knee stiffness, and acute onset of knee swelling.  The Veteran stated that four days prior, he started to experienced pain, swelling, and limited range of motion.  He denied any instability.  The Veteran's range of motion was 90 degrees flexion to 5 degrees extension with objective evidence of pain at the endpoints.  He had a large effusion.  His right knee was aspirated, and there were no apparent complications.  During a follow-up visit in December 2011, the physician noted that the Veteran reported that he had some improvement and that the pain and stiffness was less severe and that onset only with prolonged time on his feet.  The Veteran's range of motion was 110 degrees flexion to zero degrees extension with good stability.

Based upon the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected right knee disability at any point prior to September 4, 2012.  Initially, the Board notes that at no time prior to September 4, 2012, did the Veteran's range of motion meet the criteria for a compensable rating under DCs 5260 or 5261.  As noted above, the Veteran's flexion and extension were limited to no more than 90 degrees and 5 degrees, respectively, even during flare-ups.  See Private Treatment Record, November 2011.

Despite failing to meet the criteria for a compensable rating, under DCs 5260 or 5261, the Veteran nevertheless is assigned a 10 percent rating for the period prior to September 4, 2012, in order to acknowledge and compensate the Veteran for objective painful motion, as well as the functional loss following repetitive use, to include decreased mobility as well as the effect caused by the Veteran's right knee disability on his daily activities.  See Burton, 25 Vet. App. at 5; 38 C.F.R. § 4.59.  At no point during this time period does the evidence demonstrate that the Veteran had flexion limited to 45 degrees (the criteria for a 10 percent rating under DC 5260) or extension limited to 10 degrees (the criteria for a 10 percent rating under DC 5261).  Accordingly, there is no basis upon which to grant an evaluation in excess of 10 percent for the service-connected right knee based on the DCs predicated on range of motion prior to September 4, 2012.

With regard to whether the Veteran is entitled to a separate rating under DC 5257 for recurrent subluxation or lateral instability, while the Veteran has generally alleged right knee instability, see VA Examinations, March 2008 and October 2010; VA Treatment Record, April 2008, the objective medical evidence of record does not reveal such instability.  See VA Examinations, March 2008 and October 2010; VA Treatment Record, April 2008; Private Treatment Record, December 2011.  Moreover, the Veteran has not alleged, and the objective medical evidence fails to demonstrate or suggest recurrent subluxation in the right knee.  Consequently, he is not entitled to a higher rating or separate rating under DC 5257 for his service-connected right knee.

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5258, 5259, 5262, or 5263, respectively.

Thus, as the evidence of record fails to establish that the Veteran's service-connected right knee disability warrants a higher rating, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent, prior to September 4, 2012, for his service-connected right knee disability.

From November 1, 2013, to September 23, 2014

As mentioned above, the Veteran underwent a total knee replacement in September 2012, and was assigned a 100 percent rating for the year following the surgery.  Effective November 1, 2013, the Veteran was assigned a 30 percent rating for his service-connected right knee disability, status post total knee replacement.

In February 2014, the Veteran's VA treatment records reflect complaints of right knee pain.

In March 2014, the Veteran submitted a statement from his private orthopedic surgeon.  The private surgeon noted that, at the Veteran's most recent visit in February 2014, the Veteran had developed a limp related to some stiffness in the knee.  Additionally, the private surgeon noted some instability issues as well.  The Veteran's range of motion was 110 degrees flexion to zero degrees extension.

During a March 2014 physical therapy session, the Veteran reported pain and a loss of right knee flexion and extension over the last six months.  The Veteran described his pain as a four out of ten.  His range of motion was negative 17 degrees extension and 110 degrees flexion.  The physical therapist characterized his current impairment as 20 percent.  In April 2014, the Veteran was seen for physical therapy.  His range of motion was flexion to 110 degrees and extension to negative 4 degrees.  The physical therapist stated that the Veteran was able to manage his household and perform outdoor and community activities of daily living without pain.  One week later, the Veteran's range of motion was flexion to 112 degrees and extension to negative 4 degrees.  The Veteran reported that his knee was stiff.  However, following his physical therapy session, he stated that his knee felt good.  The therapist noted that the Veteran's strength and balance had progressed very well.  Later that month, the Veteran's extension was negative 17 degrees, with flexion to 110 degrees.  The Veteran received therapy for stiffness, atrophy, disuse, and decreased function.  The physical therapist noted an altered gait.  The therapist noted that therapeutic exercise was added to increase strength and balance.

In April 2014, the Veteran was seen at VA Community Based Outpatient Clinic in Columbus, Georgia.  The Veteran's knee was noted as being unable to completely flex his right knee, although the Veteran's flexion in degrees was not provided.  The physician noted that there was no ligament instability and there was no appreciable effusion.  The Veteran's knee replacement hardware appeared to be grossly intact.

The Board finds that the evidence of record does not reflect chronic knee residuals such as severe painful motion or weakness in the Veteran's service-connected right knee so as to warrant a 60 percent rating under DC 5055.  Specifically, while the Veteran complained of pain, the Veteran's private treatment records reflect that he stated that the pain was only a four out of ten.  Additionally, his physical therapist noted that he was able with perform activities of daily living without pain.  During this period, the Veteran's flexion was limited to no less than 110 degrees and his extension was limited to zero degrees.  Other private treatment records indicated that the Veteran was progressing "very well."  VA treatment records also note no evidence of instability and no appreciable effusion.

The Board emphasizes that the 30 percent rating appropriately compensates the Veteran for the extent of his functional loss due to limited or excess movement, pain, weakness, and excess fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 (2014); DeLuca, supra.  Here, there is no probative evidence to support a finding that, at any point from November 1, 2013, to September 23, 2014, symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling, to include on repeated use or during flare-ups, to support the assignment of a rating in excess of 30 percent under any of the rating code predicated on range of motion.  In fact, the Veteran's physical therapy record generally reflect improvement in his ability.  Although those record reflect complaints of pain and stiffness, there is no indication that such resulted in symptomatology that more nearly approximates the 60 percent criteria.

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5258, 5259, 5262, or 5263, respectively.

Thus, as the evidence of record fails to establish that the Veteran's service-connected right knee disability warrants a higher rating, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his service-connected right knee.
From September 24, 2014

The Veteran's right knee disability is rated at 60 percent under 38 C.F.R. § 4.74, DC 5055, effective September 24, 2014.

In September 2014, the Veteran underwent another VA examination.  During the examination, the Veteran reported flare-ups of his right knee disability that caused him to be unable to bend his knee and caused problems with weight bearing.  The Veteran range of motion was 90 degrees flexion, with objective evidence of painful motion at 85 degrees.  The Veteran's extension was limited to 15 degrees with objective evidence of painful motion at 15 degrees.  Following repetitive-use testing, the Veteran's range of motion was 85 degrees flexion and 20 degrees extension.  With regard to any functional loss or impairment following repetitive-use testing, the examiner noted less movement than normal, weakened movement, excess fatigability, incoordination and the impaired ability to execute skilled movements smoothly, pain on movement, swelling, instability of station, disturbance of locomotion and interference with sitting.  Muscle strength testing revealed weakness during both flexion and extension.  The examiner indicated that he was not able to test the Veteran's right knee stability.  The examiner also indicated that the Veteran had previous meniscal conditions that caused frequent episodes of joint locking, joint pain, and joint effusion.  The examiner described the Veteran's right knee, status post total knee replacement, as resulting in chronic residuals consisting of severe painful motion or weakness.  With regard to the functional impact caused by the Veteran's right knee, the examiner stated that the Veteran's right knee impacted his ability to work due to an inability to bear weight for an extended period of time, as well as pain with walking and running.

In an October 2014, the Veteran's private orthopedic surgeon stated that the Veteran's condition was declining.  The surgeon stated that the Veteran suffered from progressive stiffness, increased limp, and a decrease in function.

The Board finds that the Veteran is entitled to no more than the 60 percent rating currently assigned under DC 5055, effective September 24, 2014.  As a 60 percent rating is the highest possible rating under DC 5055 after the one year period following a total knee replacement, the Board finds that a rating higher than 60 percent is not warranted for this period.

The Board has considered whether any additional DCs are applicable and would entitle the Veteran to a higher rating.  However, DC 5055 most accurately described the Veteran's current disability.  Therefore, based on the evidence of record, the Board finds that the 60 percent rating, under DC 5055 accurately reflects the Veteran current level of disability.

Furthermore, the Veteran's right total knee replacement is located in the lower to middle third of the Veteran's lower extremity.  The "amputation rule," set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  As the disability of the right knee rating in this appeal involved the lower to middle third of the Veteran's lower extremity, the rating may not exceed 60 percent.  38 C.F.R. § 4.71a, DC 5162.  Thus, pursuant to the amputation rule, a 60 percent rating for the Veteran's service-connected right knee, from September 24, 2014, is the maximum schedular rating available and no other DCs for the knee are applicable.

The Board has considered the Veteran's statements that his right knee is worse than that reflected by the current ratings assigned.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which is finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right knee according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee has been provided by the medical personnel who examined him either during VA treatment, private treatment, or during his VA examinations.  Furthermore, the medical findings in the VA examinations directly address the criteria under which this disability is evaluated.  The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. at 25 (interest in the outcome of a proceeding may affect the credibility of testimony). 

B.  Duodenal Ulcer

Historically, the Veteran's duodenal ulcer has been assigned a 10 percent rating since February 2, 1999, under DC 7305.  38 C.F.R. § 4.114 (2014).  The Veteran's claim for an increased rating was received on January 15, 2008.

Under DC 7305, duodenal ulcer is assigned a 10 percent evaluation for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assignable for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305.  A 60 percent rating is the highest rating available under this DC.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

In March 2008, the Veteran underwent a VA examination to address the nature and severity of his service connection duodenal ulcer.  During the examination, the Veteran stated that he was taking prescription medication for pyrosis (heartburn), but he described his ulcer as stable.  He also stated that he monitors his diet and stays away from foods that could exacerbate his ulcer.  Upon examination, the examiner noted no periods of incapacitation due to the Veteran's duodenal ulcer.  There were no episodes of abdominal colic, nausea, vomiting, or abdominal distention.  The examiner stated that the Veteran suffered from a "gnawing or burning pain" on a monthly basis that last one to two hours at a time.  There were no episodes of hematemesis or melena, and there was no history of nausea, vomiting, or diarrhea.  There were no signs or significant weight loss or malnutrition, or signs of anemia.  The examiner found no effects on the Veteran's usual daily activities.

In an April 2008 VA treatment record, the Veteran stated that he suffered from gassiness, frequent heartburn, and food intolerances.  He denied any blood in his stool or vomit, and he denied black tarry stool.  He stated that his duodenal ulcer symptoms tended to flare up in the spring and fall.  In November 2008, the Veteran complained of dizziness, weakness, and stomach pain after starting a new medication.  He stated that his duodenal ulcer began to hurt and that he ached all over.  He was ordered to stop the medication.

In November 2009, private treatment records show that the Veteran presented to the emergency room with rectal bleeding.  An esophagogastroduodenoscopy was performed and the Veteran duodenal ulcer was identified and was then cauterized.  No bleeding was noted following the procedure.  The Veteran was prescribed medication and discharged six days after being admitted.  His discharge diagnoses included anemia, gastrointestinal bleed, duodenal ulcer, and hypertension.

A March 2010 private treatment note characterized the Veteran's duodenal ulcer as healed.  The Veteran denied any gastrointestinal complaints at the time, including black stool or bloody stool.  He stated that he wanted to control his symptoms by altering his diet, and would keep his prescription medication on hand to use on an as needed basis.  With regard to the anemia diagnosed in November 2009, the private treatment note stated that the condition was "improved."

In October 2010, the Veteran underwent another VA examination to address the nature and severity of his duodenal ulcer.  The Veteran discussed his hospitalization for his duodenal ulcer in November 2009.  During the examination, he stated that his ulcer has healed, although he will still get some mild epigastric discomfort after meals.  The examiner determined that the Veteran's ulcer had improved, but that he was still on a restricted diet and taking medications.  The examiner noted no history of trauma or neoplasm.  However, the examiner noted periods of incapacitation due to the Veteran's duodenal ulcer.  Additionally, the examiner noted gnawing or burning pain several times a week that usually lasted several hours after eating.  There was no evidence of hematemesis or melena.  The examiner noted nausea on a weekly basis, but no history of vomiting or diarrhea.  There was no evidence of significant weight loss or malnutrition, or any signs of anemia.  The examiner noted only mild effects on eating as a result of the Veteran's duodenal ulcer.

In a May 2012 statement, the Veteran stated that he believed that he did not "have much of a case for a rating increase" for his service-connected duodenal ulcer.

In January 2014, the Veteran was given a VA Agent Orange Examination.  During the examination, the Veteran denied problems with his duodenal ulcer, but stated that he continued to use prescription medications to control his symptoms.

Based upon the medical evidence, as well as the lay statements of record, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's service-connected duodenal ulcer have not been met at any point during the appeal period.  In this respect, while the evidence indicates that the Veteran has complained of symptoms such as gassiness, pyrosis, and dietary restrictions, there is no indication that those symptoms were moderate and continuous, or that there were severe and lasted for ten or more days.  The only incident in the record of a severe manifestation of the Veteran's duodenal ulcer was when he was admitted for treatment in November 2009.  However, as noted above, his problems lasted only six days, and he was discharged.  There is no further mention of any treatment of any severe manifestations of his duodenal ulcer.  Additionally, many of the Veteran's lay statements throughout the appeal period indicate that his symptoms were largely controlled with medication and dietary restrictions.  Furthermore, in his May 2012 statement, the Veteran stated that he doubted that he met the criteria for a rating in excess of 10 percent.  Thus, the Board finds that a rating in excess of 10 percent at any point during the appeal period is not warranted.

The Board further notes that the Veteran's duodenal ulcer was never manifested by moderately severe or severe symptoms so as to warrant a 40 or 60 percent rating under DC 7305.

The Board also notes that the Veteran is not entitled to a higher rating under any other diagnostic code for his gastrointestinal disability.  See 38 C.F.R. § 4.114.  DC 7319, for irritable colon syndrome, provides for a higher 30 percent evaluation for severe symptomatology including diarrhea or alternating diarrhea and constipation with more or less constant abdominal pain.  However, as reflected above, the Veteran continuously denied diarrhea, and the only complaint of abdominal pain, other than pyrosis, was associated with the Veteran's medication.  Therefore, a higher rating under this DC is not available.

Under DC 7346, for Gastroesophageal Reflux Disease (hiatal hernia), a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, productive of considerable impairment of the Veteran's health.  Again, the Veteran treatment records do not contain any complaints or notations of dysphagia, and the Veteran's during his March 2008 VA examination, the Veteran stated that he suffered from pyrosis on a monthly basis.  Furthermore, there is no indication in the records that any of the Veteran's symptoms were accompanied by substernal, arm, or shoulder pain, or that his symptoms were productive of considerable impairment of his health.  Therefore, a higher rating under DC 7346 is not available.

Thus, as the evidence of record fails to establish that the Veteran's service-connected duodenal ulcer warranted a higher rating, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under DC 7305 for his duodenal ulcer at any point during the appeal period.

C.  Other Considerations

The Board has considered whether any further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right knee disability or duodenal ulcer; however, the Board finds that the currently-assigned periods are appropriate as his symptomatology has been stable throughout these periods.  Therefore, assigning any further staged ratings for such disability is not warranted.

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability and duodenal with the established criteria found in the rating schedule that is pertinent to each disability.  The Board finds that the Veteran's symptomatology throughout the appeal period has been fully addressed by the rating criteria under which each disability is rated.  Thus, referral for an extra-schedular rating is not appropriate because the rating criteria fully contemplate the nature and severity of the Veteran's service-connected right knee disability and duodenal ulcer.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board next notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual employability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  While the record indicates that the Veteran has not worked since 1971, there is no evidence to suggest that the Veteran's service-connected right knee disability and duodenal ulcer was the reason he stopped working.  In fact, during the March 2008 and October 2010 VA examinations, the Veteran specifically indicated that he retired, but not as a result of his knee.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record at any point during the appeal.  Thus, further consideration of such is not necessary.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable in the instant case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected right knee disability, prior to September 4, 2012, is denied.

Entitlement to a rating in excess of 30 percent for the Veteran's service-connected right knee disability, status post total knee replacement, from November 1, 2013, to September 23, 2014, is denied.

Entitlement to a rating in excess of 60 percent for Veteran's service-connected right knee disability, status post total knee replacement, from September 24, 2014, is denied.

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected duodenal ulcer is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


